Case 20-10801-elf     Doc 32    Filed 05/26/20 Entered 05/26/20 09:34:19       Desc Main
                                Document      Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Richard G. Novotny                           CHAPTER 13
              Beverly J. Novotny
                            Debtor(s)               BKY. NO. 20-10801 ELF


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

       Kindly enter my appearance on behalf of GS Mortgage-Backed Securities Trust 2019-
 SL1 and index same on the master mailing list.


                                                   Respectfully submitted,
                                               /s/ Rebecca A. Solarz Esquire
                                               Rebecca A Solarz, Esquire
                                               Kevin G. McDonald, Esquire
                                               KML Law Group, P.C.
                                               701 Market Street, Suite 5000
                                               Philadelphia, PA 19106-1532
                                               (215) 627-1322
